

EXHIBIT 10.1
 
CONFIDENTIAL TREATMENT REQUESTED.  CONFIDENTIAL PORTIONS OF THE DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.
 


AMENDMENT TO
ASSET PURCHASE AGREEMENT
 
THIS AMENDMENT TO ASSET PURCHASE AGREEMENT is made and entered into as of the
30th day of April, 2009 (this “Amendment”) by and among by and among MTI Global
Inc., a corporation organized under the laws of the province of Ontario, Canada
(“MTI”) with offices at 7381 Pacific Circle, Mississauga, Ontario, Canada L5T
2A4, MTI Specialty Silicones Inc., a Delaware corporation (“MTI Silicones”) with
offices at 8020 Whitepine Road, Richmond VA 23237, MTI Leewood GmbH, a
corporation organized under the laws of Germany with offices at
Walter-Geerdes-Straβe 22, 28307, D-28307 Bremen, Germany (“MTI Leewood Germany”)
(MTI, MTI Silicones and MTI Leewood Germany are each referred to herein,
individually, as a “Seller” and, collectively, as the “Sellers”), and Rogers
Corporation, a Massachusetts corporation with offices at One Technology Drive,
Rogers, CT 06263 (“Rogers” and, together with such subsidiary or subsidiaries of
Rogers which Rogers prior to the Closing may designate to acquire some or all of
the Acquired Assets directly from Sellers pursuant hereto, the “Buyer”).
 
WITNESSETH:
 
WHEREAS, Sellers and Buyer entered into an Asset Purchase Agreement made as of
March 23, 2009 (the “Purchase Agreement”) (capitalized terms not otherwise
defined herein have the same meanings ascribed to such terms in the Purchase
Agreement); and
 
WHEREAS, the parties hereto desire to amend certain terms of the Purchase
Agreement, as described below, by entering into this Amendment.
 
NOW, THEREFORE, the parties, in consideration of the mutual promises and other
consideration set forth below, the receipt and adequacy of which hereby is
acknowledged, and intending to be legally bound hereby, do represent, warrant,
covenant and agree as follows:
 
1.           The third last paragraph in Section 2.01 of the Purchase Agreement
is hereby deleted in its entirety and replaced with the following:
 
In order to effect the foregoing, Sellers shall execute and deliver to Buyer at
the Closing a Bill of Sale in the form of Exhibit B hereto. Except as otherwise
set forth or disclosed herein, all the Acquired Assets are, and at the Closing
Date will be, located at the facilities of MTI Silicones in Richmond, Virginia,
of MTI Leewood Germany in Bremen, Germany, and of MTI Leewood AB in Skogas,
Sweden.
 

--------------------------------------------------------------------------------




2.           Section 2.02(a) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:


(a)           [*](collectively, the “Retained Business”).



3.           Section 3.01 of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
 
3.01.           Amount and Payment of the Purchase Price.  In consideration for
the Acquired Assets, Rogers shall pay to the Sellers the aggregate amount of
Seven Million Four Hundred Thousand Dollars (US$7,400,000.00) (the “Purchase
Price”), payable as follows:


(a)           Three Million One Hundred Ninety-Two Thousand Five Hundred
Sixty-Eight Dollars (US$3,192,568.00) with respect to the Richmond Business,
which shall be paid by wire transfer on the Closing Date to the account(s)
specified by MTI Silicones in writing;


(b)           Three Million Five Hundred Fifty-Five Thousand Four Hundred
Thirty-Two Dollars (US$3,557,432.00) with respect to the Leewood Business, the
Euro equivalent of which (determined using the exchange rate published by the
Wall Street Journal as of 5:00 p.m. (Eastern time) on the third Business Day
prior to the Closing Date) shall be paid by wire transfer not less than two
Business Days prior to the Closing Date to the account(s) specified by MTI
Leewood Germany in writing; and


(c)           Six Hundred Fifty Thousand Dollars (US$650,000.00), which shall be
paid over to an escrow agent to be held as provided for in Section 8.03 below.


4.           Sections 5.02(m) and 5.07 of the Purchase Agreement are hereby
deleted in their entirety.


5.           Section 5.02(r) of the Purchase Agreement is hereby amended by
replacing the reference to “Vendor” with “Purchaser”.


6.           Section 5.09 is hereby deleted in its entirety.


7.           Exhibit I to the Purchase Agreement is hereby amended by deleting
“American Gasket storage contract (if desired by Buyer)” therefrom and by
inserting the following under the heading “Auto rental leases”:
 

 
License Plate No.
Type of Vehicle
Expiry Date
 
   
[*]
[*]
[*]
   
[*]
[*]
[*]
   
[*]
[*]
[*]
 



8.           Exhibit J to the Purchase Agreement is hereby amended by deleting
“[*]” therefrom.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
 

--------------------------------------------------------------------------------


 
9.           The Class B Schedule Updates appended to this Amendment are hereby
deemed to be attached to and a part of the Disclosure Schedule.  The Class A
Schedule Updates appended to this Amendment are hereby deemed delivered subject
to Section 5.06 of the Purchase Agreement.
 
10.           Rogers hereby designates Rogers GmbH as the purchaser of the
Leewood Business.
 
11.           The terms and conditions set forth in this Amendment shall be
deemed a part of the Purchase Agreement for all purposes. In the event of a
conflict or inconsistency between the terms and conditions set forth in this
Amendment and those set forth in the corresponding terms of the Purchase
Agreement, the terms and conditions of this Amendment shall prevail.  Except as
provided in this Amendment, the Purchase Agreement shall remain unchanged and in
full force and effect and shall be unaffected hereby.  This Amendment (including
all appendices hereto), when read in conjunction with the Purchase Agreement
(including the Disclosure Schedule and all Exhibits thereto), constitutes the
entire agreement among the parties with respect to the subject matter contained
herein and therein, and supersedes and replaces all prior agreements, whether
written or oral, with respect to such subject matter.  This Amendment shall not
constitute a waiver, amendment or modification of any other provision of the
Purchase Agreement not expressly referred to herein.  From and after the date
hereof, all references made in the Purchase Agreement to the “Agreement” shall
be deemed references to the Purchase Agreement as amended by this Amendment.
 
12.           This Amendment may be executed in any number of counterparts, each
of which shall be an original, and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed signature page of this
Amendment by facsimile transmission or as an attachment to an electronic mail
message in “pdf” or similar format shall be effective as delivery of a manually
executed counterpart hereof.
 
 


[Signature Page Follows on Next Page]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as of the date first above written.
 

  SELLERS:
 
                MTI Global Inc.                           
By:
/s/ William J. Neill
      Print Name:  William J. Neill        Title:  President and CEO           
 
  
  MTI Specialty Silicones Inc.                           By: 
/s/ William J. Neill
      Print Name:   William J. Neill        Title:  President and CEO           
 
 
  MTI Leewood GmbH                           By:
/s/ William J. Neill
      Print Name:  William J. Neill        Title:   Managing Director           
 
 
BUYER: 
 
                Rogers Corporation                           
By:
/s/ Peter G. Kaczmarek
      Print Name:  
Peter G. Kaczmarek 
      Title:
Vice President, High Performance
Foams and Information Technology
 


 